Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 1 of 7




          EXHIBIT WW
   Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 2 of 7




SUPPLEMENT TO ATLAS INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE issued a press release stating that its investigators
determined that the Atlas Fire started in two different locations, both of which, according
to CAL FIRE, involved contact between vegetation and PG&E’s powerlines. 1

PG&E submits the following additional background:

Atlas 1. With respect to the Atlas 1 incident location, when the California White
Oak/Valley Oak tree limb fell, it came to rest on a communications cable. 2

Atlas 2. With respect to the Atlas 2 incident location, PG&E has become aware that
individuals performing fire restoration work on or around October 14, approximately six
days after the Atlas fire ignited, marked the subject tree at Atlas 2 with blue/teal paint to
indicate that the tree was fire-damaged and needed to be removed. The individuals then
painted over the removal marking with the sign for trimming, indicating that the tree
should be trimmed off the wire. Blue/teal paint is typically used for marking trees for
removal before fires during one of PG&E’s vegetation management patrols, whereas
fluorescent green paint is typically used for marking trees for removal after fires. The
individuals who marked the tree for removal and trimming following the fire informed
PG&E that they had used the blue/teal paint to mark trees because they had run out of the
fluorescent green paint, which was in limited supply in the immediate aftermath of the
October 2017 wildfires. 3

Supplemental Evidence Collection Information:

PG&E indicated in the Atlas Factual Summary that CAL FIRE collected from the Atlas 1
incident location a primary conductor, a primary insulator and a California White
Oak/Valley Oak tree branch. PG&E has learned that, in addition to those items, CAL
FIRE also collected communications cable. 4




     1
     CAL FIRE Press Release, CAL FIRE Investigators Determine Causes of 12 Wildfires in
Mendocino, Humboldt, Butte, Sonoma, Lake, and Napa Counties, June 8, 2018.
     2
       PGE-NBF-0000002820 (Atlas, 20-Day Electric Incident Report to the CPUC (EI171008P)). PG&E
was aware at the time it submitted the Atlas Factual Summary to the CPUC that the tree limb came to rest
on a communications cable and inadvertently did not include it.
     3
       Email from J. Williams (CNUC) to M. De Luca & K. Shaw, November 16, 2017 (attaching
statements from M. Kane & N. Haack).
     4
      PGE-CPUC_00017162 (log of evidence that CAL FIRE collected, produced to the CPUC in
response to request for “a list of what CAL FIRE took in possession for evidence for each fire location”).
PG&E is not aware of any additional evidence collected by CAL FIRE.
   Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 3 of 7




Supplemental Timeline Information:

The Atlas Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident locations in the period immediately preceding CAL FIRE’s designated start time
until service to the incident locations was restored. The following additional information
is relevant to the Atlas Fire timeline.

    •     October 8, 2017, 9:47 PM: Napa Dispatch received its first 911 call regarding the
          Atlas fire from an individual located at 3183 Atlas Peak Road. 5
    •     October 8, 2017, 10:00 PM: Several smart meters downstream of both incident
          locations powered down. These electrical events show that the line was still
          energized after the fire commenced. No smart meters downstream of the incident
          locations recorded data after 10:00 PM until service was restored on October 22,
          2017. 6
    •     October 8, 2017, 10:10 PM: Napa City Fire Department sounded its alarm. 7
    •     October 14, 2017: Two contractors performing fire restoration work marked for
          removal the subject tree at the Atlas 2 incident location, then modified the
          marking to indicate that the tree should be trimmed off the wire. The contractors
          used blue/teal paint because they had run out of the fluorescent green paint
          typically used after fires. 8




     5
        Napa 911 Dispatch Records. PG&E received audio files of 911 calls, including this 911 call, before
the initial Factual Summaries were submitted to the CPUC but had not reviewed the calls at that time.
     6
         PGE-CF_00000048 (AMI Smart Meter Data); PGE-CF_00000049 (AMI Smart Meter Data).
     7
         Napa Fire Department Incident Report #2017-0007498.
     8
      Email from J. Williams (CNUC) to M. De Luca & K. Shaw, November 16, 2017 (attaching
statements from M. Kane & N. Haack).

                                                                                                         2
     Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 4 of 7




  Supplemental Information Regarding Prior Inspections:

  Between 2012 and October 2017, there were eleven inspections of the vegetation at each
  incident location. PG&E’s understanding based upon its records is that trees other than
  the subject trees were identified for work. The records do not indicate that work was
  prescribed for the subject trees. All incident poles passed their most recent inspections,
  in 2003 and 2012. Although damage was identified on three incident poles, the damage
  did not compromise any pole’s strength and integrity. Between 2011 and October 2017,
  there were four overhead patrols and inspections. PG&E’s understanding based upon its
  records is that no issues were found at either incident location identified by CAL FIRE.

  Below are summaries of vegetation management patrols and inspections, pole inspections
  and electrical equipment patrols and inspections.

Date                       Event                                           Findings
6/2003                     PG&E performed intrusive pole                   PG&E’s understanding based upon
                           inspections.                                    its records is that all poles passed
                                                                           inspections. 9 At the Atlas 1 incident
                                                                           location, one pole showed cracking,
                                                                           and one pole showed insect or
                                                                           animal damage. 10 Neither pole’s
                                                                           damage was substantial enough to
                                                                           require the pole’s replacement or
                                                                           reinforcement. At the Atlas 2
                                                                           incident location, one pole showed
                                                                           cracking. 11 The pole’s damage was
                                                                           not substantial enough to require the
                                                                           pole’s replacement or
                                                                           reinforcement. 12
10/4/2011                  PG&E performed an overhead                      PG&E’s understanding based upon
                           inspection.                                     its records is that no issues were
                                                                           identified at either incident location
                                                                           identified by CAL FIRE. 13


         9
       PGE-CPUC_00006205 (Pole Inspection Record); PGE-CPUC_00006183 (Pole Inspection Record);
  PGE-CPUC_00006187 (Pole Inspection Record); PGE-CPUC_00006203 (Pole Inspection Record); PGE-
  CPUC_00006197 (Pole Inspection Record).
         10
              PGE-CPUC_00006183 (Pole Inspection Record); PGE-CPUC_00006187 (Pole Inspection Record).
         11
              PGE-CPUC_00006203 (Pole Inspection Record).
         12
              PGE-CPUC_00006203 (Pole Inspection Record); PGE-CPUC_00006205 (Pole Inspection Record).
         13
          PGE-CPUC_00008067 (Electric Maintenance Overhead Inspection Record); PGE-
  CPUC_00008068 (Electric Maintenance Overhead Inspection Record). The patrol and inspection records
  cited in this summary include maps, daily logs and work requests or work orders (e.g., Electric Corrective
  Notifications) generated as part of the corresponding patrols or inspections. Some of the maintenance or
                                                                                                               3
      Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 5 of 7




Date                     Event                                               Findings
4/2012 – 5/2012          PG&E performed a vegetation                         PG&E’s understanding based upon
                         management Public Safety &                          its records is that the subject trees
                         Reliability (“PS&R”) patrol.                        were not identified for work. 14
4/26/2012                PG&E performed an overhead patrol.                  PG&E’s understanding based upon
                                                                             its records is that no issues were
                                                                             identified at either incident location
                                                                             identified by CAL FIRE. 15
10/2012                  PG&E performed intrusive and visual                 PG&E’s understanding based upon
                         pole inspections.                                   its records is that all poles passed
                                                                             inspections. 16 One pole at Atlas 1
                                                                             showed rotting, insect or animal
                                                                             damage and termites. 17 However,
                                                                             the damage was not substantial
                                                                             enough to require the pole’s
                                                                             replacement or reinforcement.
10/3/2012                Davey Resource Group (“DRG”)                        PG&E’s understanding based upon
                         performed a vegetation management                   its records is that the subject trees
                         routine patrol.                                     were not identified for work. 18
8/1/2013                 DRG performed a vegetation                          PG&E’s understanding based upon
                         management routine patrol.                          its records is that the subject trees
                                                                             were not identified for work. 19
2/20/2014                DRG performed a vegetation                          PG&E’s understanding based upon
                         management routine patrol.                          its records is that the subject trees
                                                                             were not identified for work. 20




  vegetation work described in these records relate to sites other than the incident locations, but, when taken
  together, reflect that no work was identified at the incident locations.
       14
            PGE-CPUC_00011375 (2012 Public Safety & Reliability Projects).
      15
         PGE-CPUC_00008003 (Electric Maintenance Patrol Daily Log); PGE-CPUC_00008004 (Electric
  Maintenance Overhead Inspection Record).
       16
       PGE-CPUC_00006205 (Pole Inspection Record); PGE-CPUC_00006183 (Pole Inspection Record);
  PGE-CPUC_00006187 (Pole Inspection Record); PGE-CPUC_00006203 (Pole Inspection Record); PGE-
  CPUC_00006197 (Pole Inspection Record).
       17
            PGE-CPUC_00006187 (Pole Inspection Record).
       18
            PGE-CPUC_00009913 (VMD Location: Trees); PGE-CPUC_00010230 (VM Work Request).
       19
            PGE-CPUC_0009933 (VMD Location: Trees); PGE-CPUC_00010232 (VM Work Request).
       20
            PGE-CPUC_00009913 (VMD Location: Trees).

                                                                                                                  4
     Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 6 of 7




Date                      Event                                    Findings
7/2014 – 9/2014           PG&E performed a vegetation              PG&E’s understanding based upon
                          management Catastrophic Event            its records is that the subject trees
                          Memorandum Account (“CEMA”)              were not identified for work. 21
                          patrol.
9/7/2014                  PG&E performed an overhead patrol.       PG&E’s understanding based upon
                                                                   its records is that no issues were
                                                                   identified at either incident location
                                                                   identified by CAL FIRE. 22
2/5/2015                  DRG performed a vegetation               PG&E’s understanding based upon
                          management routine patrol.               its records is that the subject trees
                                                                   were not identified for work. 23
6/2015 – 7/2015           DRG performed a vegetation               PG&E’s understanding based upon
                          management CEMA patrol.                  its records is that the subject trees
                                                                   were not identified for work. 24
2/23/2016                 DRG performed a vegetation               PG&E’s understanding based upon
                          management routine patrol.               its records is that the subject trees
                                                                   were not identified for work. 25
8/2016                    DRG performed a vegetation               PG&E’s understanding based upon
                          management CEMA patrol.                  its records is that the subject trees
                                                                   were not identified for work. 26
9/13/2016                 PG&E performed an overhead               PG&E’s understanding based upon
                          inspection.                              its records is that one pole near the
                                                                   Atlas 2 incident location was found
                                                                   to have a rotten crossarm, but that
                                                                   no issues were identified at either
                                                                   incident location identified by CAL
                                                                   FIRE. 27




         21
              PGE-CPUC_00012595 (CEMA Paper Map); PGE-CPUC_00011471 (2014 All CEMA Projects).
         22
          PGE-CF_00002866 (Electric Maintenance Patrol Daily Logs and Maps); PGE-CF_00002926
  (Electric Maintenance Patrol Daily Logs and Maps).
         23
              PGE-CPUC_00009913 (VMD Location: Trees); PGE-CPUC_00010235 (VM Work Request).
         24
              PGE-CPUC_00012598 (CEMA Paper Map); PGE-CPUC_00011183 (2015 All CEMA Projects).
         25
              PGE-CPUC_0009913 (VMD Location: Trees); PGE-CPUC_00010233 (VM Work Request).
         26
              PGE-CPUC_00012597 (CEMA Paper Map); PGE-CPUC_00011986 (2016 All CEMA Projects).
        27
           PGE-CPUC_00008030 (Electric Maintenance Overhead Inspection Record); PGE-
  CPUC_00008042 (Electric Maintenance Inspection Daily Log); PGE-CPUC_00008041 (Electric Overhead
  tag); PGE-CPUC_00008032 (Idle Facility Investigation Work Form); PGE-CPUC_00008060 (Electric
  Staged Tag).

                                                                                                5
     Case 3:14-cr-00175-WHA Document 962-49 Filed 01/10/19 Page 7 of 7




Date                   Event                                    Findings
1/13/2017              DRG performed a vegetation               PG&E’s understanding based upon
                       management routine patrol.               its records is that the subject trees
                                                                were not identified for work. 28
8/4/2017               DRG performed a vegetation               PG&E’s understanding based upon
                       management CEMA patrol.                  its records is that the subject trees
                                                                were not identified for work. 29




      28
           PGE-CPUC_00009913 (VMD Location: Trees).
      29
           PGE-CPUC_00012593 (CEMA Paper Map); PGE-CPUC_00011388 (2017 All CEMA Projects).

                                                                                             6
